Citation Nr: 1816614	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-32 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for Type II diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO reopened the Veteran's claim for service connection for asthma, and denied entitlement to service connection for asthma and Type II diabetes mellitus.  Jurisdiction of the appeal currently resides with the RO in Atlanta, Georgia.

In November 2017, the Veteran testified in a Video Conference Board Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1. The RO denied entitlement to service connection for asthma in an unappealed November 2008 rating decision.

2. Evidence added to the record since the RO's November 2008 rating decision is new to the record, is not redundant and cumulative of the evidence of record as of November 2008, and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection.

3. Although no asthma disability was noted at service entrance, the clear and unmistakable evidence demonstrates that the Veteran's asthma existed prior to his entry to active service.

4. Clear and convincing evidence demonstrates that the Veteran's asthma did not increase in severity beyond its natural progression during active service.

5. The Veteran does not have a current diagnosis for Type II diabetes mellitus.


CONCLUSIONS OF LAW

1. The November 2008 rating decision denying entitlement to service connection for asthma is final. 38 U.S.C. § 7105(2012); 38 C.F.R. §§ 20.1103, 20.1104 (2017).

2. New and material evidence has been received since the RO's November 2008 rating decision that denied a claim for service connection for asthma; the claim for entitlement to service connection for asthma is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for asthma, including as to aggravation, have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4. The criteria for service connection for Type II diabetes mellitus, including as related to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Reopening the Veteran's Claim for Service Connection

Even if an RO reopens a veteran's claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen a claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

The Veteran filed a claim for entitlement to service connection for asthma in April 2008.  The RO denied that claim in a November 2008 rating decision.  The RO determined that the Veteran's asthma preexisted his active service and was not aggravated by service. The Veteran did not file a notice of disagreement to initiate an appeal of that rating decision.  There was also no new and material evidence received with a year of the decision.  Accordingly, the April 2008 decision became final.  See 38 U.S.C. §§ 7104, 7105(c).

As a general matter, the Veteran's claim for service connection for asthma cannot be reopened and allowed unless he has presented new and material evidence.  38 U.S.C. §§ 5108, 7104(b), 7105(c).  New evidence means evidence not previously submitted to agency decision-makers, and that evidence is material if it, either by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed; its weight is not presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In November 2017, the Veteran testified that he did not experience breathing problems prior to his active service.  The credibility of the Veteran's testimony is presumed for purposes of reopening the Veteran's claim.  See Justus, 3 Vet. App. at 512-13.  His testimony is both new and material.  It suggests that his asthma, which was not noted on the Veteran's medical examination upon entry to active service but was noted on his medical examination upon separation, did not pre-exist his active service.  The Veteran's petition to reopen his claim for entitlement to service connection is granted.

II. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Asthma

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, a veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service. Horn, 25 Vet. App. at 234. This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second aggravation prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition." Wagner, 370 F.3d at 1096 (quoting 38 U.S.C. § 1153 ). This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation. The burden is not met by finding "that the record contains insufficient evidence of aggravation." Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury-that was not noted upon entrance into service-actually manifested or was incurred in service. Gilbert v. Shinseki, 26 Vet. App. 48, 52   (2013). The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396   (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a preexisting condition, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). The Veteran's January 1967 induction examination makes no reference to any respiratory disorder, to include asthma. His lungs and chest were assessed as normal.  

Nevertheless, there is clear and unmistakable evidence showing that the Veteran's asthma pre-existed his active service.  It is again noted that asthma was not noted at enlistment, and that the Veteran now states that he had no asthma problems prior to entering service.  The contemporaneous service treatment records do not support this history.  On January 29, 1969, the Veteran was evaluated for asthma attacks.  He reported at that time that he had had a history of asthma since 1958, which  is approximately one decade before the Veteran's entry to active service.  The Veteran reported that he developed respiratory difficulty-described as dyspnea, wheezing, chest tightness, and a productive cough-at the age of 16 while working for a poultry company.  He said his symptoms persisted during his employment with the company, and the Veteran described several acute asthma attacks.  The Veteran reported that his asthma had always been well controlled with medihaler and oral medication.  The examiner diagnosed bronchial asthma exacerbated by allergens, to include dust, mold, feathers, stress, and certain foods.  

In short, while his testimony pertaining to the initial onset of his asthma is presumed credible for purposes of reopening his claim, the same reported history is not found to be credible when compared to the contemporaneous medical evidence.  The Veteran has provided no reasonable explanation as to why he reported a 10-year history of asthma in 1969 if such had not been the case.  The allergy clinic reports from 1969 are found to be exceedingly persuasive as the Veteran was reporting for treatment for the purpose of receiving potential therapies and determining his general fitness. A VA examiner considered in this evidence formulating her conclusion that the Veteran's asthma existed prior to service.  It is also noteworthy that the Veteran's spouse testified in November 2017 that the Veteran has suffered some memory loss in recent years, which might explain the discrepancy between his testimony and his service treatment records. See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Turning to the second prong of the presumption of soundness, which is whether the preexisting condition was not aggravated by service, a VA examiner/physician concluded that the Veteran's asthma, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in service injury event or illness.  See VA report dated June 2014.
The examiner indicated that asthma is a common chronic inflammatory disease of the airways with recurrent, reversible airflow obstruction and bronchospasm.  She observed that many environmental factors have been associated with asthma development and exacerbation, including indoor and outdoor allergens, air pollution, and other environmental chemicals.  The examiner noted the January 29, 1969 service treatment records for testing for allergen triggers for the Veteran's Asthma, which were identified as dust, mold, stress, and feathers.  The examiner noted that the claimant was also given a profile for no assignments in dusty environments.  In light of her review of the Veteran's service treatment records and post-service medical records, the examiner concluded that the Veteran's recurrent asthma symptoms during service were well-controlled with inhalers.  The examiner also noted that as of 2004, the Veteran's asthma remained well-controlled with an albuterol inhaler.

The Board concludes that the VA examiner's opinion is highly probative on the question of whether the Veteran's asthma worsened beyond its natural progression during his active service.  The Veteran's asthma was controlled an inhaler during his active service, it remained well-controlled with an inhaler as of 2004.  

The June 2014 opinion significantly outweighs an August 2008 examination by Dr. A.J.  Dr. A.J. opined that the Veteran's asthma was etiologically related to the Veteran's active service.  The opinion states that the Veteran's asthma has existed since 1968.  The Board concludes that Dr. A.J.'s opinion is of little probative value because it is based on a faulty factual premise.  There is no indication that Dr. A.J. had the opportunity review the complete record, to include the service treatment records.  Such is not necessarily a fatal flow.  However, in this case, there was no discussion of the treatment record from 1969 that, as discussed above, describe the Veteran giving a history of asthma since 1957.  Dr. A.J.'s reliance on the Veteran's reported flawed history of the initial onset of his asthma compromises the integrity of the entire opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (noting that a medical opinion based on inaccurate facts has little probative value).

The Board notes the Veteran's testimony that he had trouble breathing while he was in Vietnam.  Service treatment records document asthma during service, to include an allergic reaction to shell fish that involved a respiratory component while the Veteran was in Vietnam.  The Board concludes that the VA examiner's rationale noting that recurrent asthma symptoms were controlled in service is significantly more probative of whether the Veteran's active service aggravated the Veteran's asthma beyond its natural progression.

Taken together, the evidence paints a clear and unmistakable picture that the Veteran' asthma pre-existed his active service and was not aggravated beyond it in natural progression therein.  Entitlement to service connection for asthma is not warranted.

Type II diabetes mellitus

Service connection requires a current disability, an in-service event or injury, and a nexus between the current disability and the in-service injury or event.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1167.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type II diabetes mellitus, shall be service connected if they become manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the diseases while in service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6).  

The Veteran's DD 214, Report of Transfer or Discharge, states that the Veteran served in the Republic of Vietnam from November 1967 to November 1968.  Thus, the presumptions related to exposure to herbicides during service in Vietnam apply.

However, the record shows that the Veteran does not have a current diagnosis for Type II diabetes mellitus.  In November 2017, the Veteran testified that he had a history of taking medication to control his blood sugar but was not doing so at that time.  Following his hearing, the Veteran submitted private treatment records from November 2017.  While the Veteran presented with complaints of diabetes, the records indicate that no Type II diabetes mellitus was present, and the Veteran did not receive a diagnosis for Type II diabetes mellitus.  Treatment records from April 2011, and September 2013, similarly state that the Veteran was not diagnosed with Type II diabetes mellitus.  Even though the Veteran served in the Republic of Vietnam, his claim for entitlement to service connection for Type II diabetes mellitus must be denied: the Veteran does not satisfy the first requirement for service connection because a diagnosis for Type II diabetes mellitus has not been established at any time during the appeal period.

The weight of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for Type II diabetes mellitus is denied.


ORDER

The Veteran's claim for entitlement to service connection for asthma is reopened.

Entitlement to service connection for asthma is denied.

Entitlement to service connection Type II diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


